 1   ANDREW L. PACKARD (State Bar No. 168690)
     WILLIAM N. CARLON (State Bar No. 305739)
 2   Law Offices of Andrew L. Packard
     245 Kentucky Street, Suite B3
 3   Petaluma, CA 94952
     Tel: (707) 782-4060
 4   Fax: (707) 782-4062
     E-mail: andrew@packardlawoffices.com
 5           wncarlon@packardlawoffices.com
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CALIFORNIA SPORTFISHING                          No. 2:19-cv-01934-TLN-CKD
     PROTECTION ALLIANCE,
12                                                   STIPULATED REQUEST FOR SETTLEMENT
                       Plaintiff,                    CONFERENCE AND ORDER;
13
             v.
14                                                    Complaint filed: September 23, 2019
     ELDER CREEK TRANSFER &
15   RECOVERY, INC.,
16                     Defendant.
17

18
             WHEREAS, the parties are interested in resolving this matter without unnecessary
19
     litigation;
20
             WHEREAS, on September 18, 2019, the parties conducted a settlement-protected site
21
     inspection at Defendant’s facility in Sacramento, CA;
22
             WHEREAS, on October 1, 2019, CSPA provided Elder Creek Transfer & Recovery, Inc.
23
     with a letter outlining CSPA’s settlement demand;
24
             WHEREAS, Defendant has committed to making best efforts to provide a written
25
     response to Plaintiff’s demand, including a mark-up of the draft consent decree, on or before
26
     November 1, 2019;
27

28
      STIPULATED REQUEST FOR SETTLEMENT
            CONFERENCE AND ORDER                     1       Case No. No. 2:19-cv-01934-TLN-CKD
 1          WHEREAS, the parties have contacted Magistrate Judge Newman’s clerk and obtained
 2   Judge Newman’s agreement to convene a settlement conference on December 18, 2019.
 3          THEREFORE, the parties request that the Court order the parties to participate in a
 4   settlement conference with Magistrate Judge Newman on December 18, 2019 at 9:00 a.m.;
 5
     DATED: October 15, 2019                                    /s/William N. Carlon
 6                                                              William N. Carlon
 7                                                              Attorneys for Plaintiff
                                                                California Sportfishing Protection
 8                                                              Alliance

 9
     DATED: October 15, 2019                                    /s/Thomas M. Bruen
10                                                              Thomas M. Bruen
                                                                Attorney for Defendant
11
                                                                Elder Creek Transfer & Recovery,
12                                                              Inc.

13

14

15

16
                                                    ORDER
17
            The parties are ORDERED to participate in a settlement conference with Magistrate Judge
18
     Newman on December 18, 2019 at 9:00 a.m. in Courtroom 25, on the 8th floor of the Robert T.
19
     Matsui United States Courthouse located at 501 I Street in Sacramento, California.
20

21
     DATED: October 15, 2019
22

23
                                                            Troy L. Nunley
24                                                          United States District Judge
25

26

27

28
                                                    2
